DETAILED ACTION
The present Office action is in response to the Request for Continued Examination (RCE) filed on 4 MARCH 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11, and 20 have been amended. Claims 2-6, 9, 10, 12-16, and 19 have been previously cancelled. Claims 1, 7, 8, 11, 17, 18, and 20 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 31 JANUARY 2022, with respect to claims 1, 11, and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1, 7, 8, 11, 17, 18, and 20 has been withdrawn. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior-art of record (U.S. Publication No. 2017/0359595 A1 (hereinafter “Zhang”)), fails to expressly disclose each of the limitations of the claim in combination, including “filtering the reference samples only when the selected reference sample line is a first reference See p. 8, last sentence. The prior-art of record, Zhang, discloses multiple reference lines used in intra prediction and filtering the reference lines to generate the reference samples. See Zhang, FIG. 12 and ¶¶ [100], [0100], and [0130]. The “deriving reference samples” limitation traditionally is a filtering operation, such as interpolating values for missing samples, sub-pixel accuracy, or because the mode is an angle that crosses multiple samples; however, the claim appears to determine the reference samples prior to filtering. Additionally, in view of Applicant’s comments, the claim is interpreted as having a plurality of reference sample lines where filtering is not performed when a reference line is selected that is not the closest reference line. Zhang fails to describe only filtering the reference line used in predicting the block when it’s the closest reference line after having already derived reference samples. For these reasons and the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 1, 7, 8, 11, 17, 18, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STUART D BENNETT/Examiner, Art Unit 2481